Order entered April 29, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00413-CV

           FOR THE BEST INTEREST AND PROTECTION OF F.S., Appellant

                           On Appeal from the Probate Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. MI-13-70178

                                            ORDER
       The Court has before it appellant’s April 25, 2013 motion for redaction of appellant’s

name in notice of appeal. The Court GRANTS the motion and DIRECTS the Clerk of the

Court to remove the notice of appeal from public availability on the internet.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE